Citation Nr: 0947864	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
compensation benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The appellant had active service from June 1982 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The appellant's DD Form 214 shows that the character of the 
appellant's service was "Under Other Than Honorable 
Conditions."  The separation code was HKK and the narrative 
reason for separation was "Misconduct-Drug Abuse."

In a January 2007 decision, the Board issued a decision which 
determined that the appellant was barred from eligibility to 
VA compensation benefits due to a pattern of willful and 
persistent misconduct during service.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2009, the Court issued an order which 
granted a July 2009 joint motion of the parties, for remand 
and to vacate the Board's January 2007 decision.  
 
The July 2009 joint motion stated that the appellant's claim 
must be remanded in order that the appellant can be provided 
the proper notice that explains the criteria that will be 
used to make the determination of his claim and explains and 
cites the applicable VA regulations.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and his attorney 
notice that informs them that in order to 
remove the bar to VA benefits, they may 
submit the following kinds of evidence:

(a) official military documents showing 
that his military records have been 
corrected by the Navy Board for Correction 
of Military Records or a discharge review 
board to reflect an upgrade in his 
discharge status or a change in the 
official records governing his in-service 
violations;

(b) documents (such as medical diagnoses 
or treatment or sworn lay statements) 
showing that at the time the offenses were 
committed, the appellant was insane;

(c) other evidence (including sworn lay 
statements by the appellant or others with 
personal knowledge) to show that the 
conduct identified by the service records 
was not willful or persistent misconduct, 
including explanations of why his offenses 
should be considered minor; and

(d) other evidence (including sworn lay 
statements by the appellant or others with 
personal knowledge) that the appellant's 
service was otherwise honest, faithful and 
meritorious.

2.  The notice letter to the appellant and 
his attorney should also include copies of 
the VA regulations 38 C.F.R. §§ 3.12 and 
3.203.

3.  After associating with the claims 
folder any additional evidence obtained, 
readjudicate the claim.  If the benefit on 
appeal is denied, issue the appellant and 
his representative a supplemental 
statement of the case.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


